DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (lDS) submitted on September 8, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Arbabi et al. (US Patent 10,403,668).
In regard to claim 1, note Arbabi discloses an imaging system, comprising one or more lens assemblies (figures 6-8; each of the systems of figures 6-8 is considered to be a lens assembly), each lens assembly comprising a plurality of metalens filter systems, comprising a plurality of metalenses (column 8, line 4 – column 9, line 53, and figures 6-8: 120a-120c), and a plurality of color filters, each color filter corresponding to one of the plurality of metalenses, with the central pass-through wavelengths of the color filter being the same as the working wavelengths of the corresponding metalens (column 8, line 4 – column 9, line 53, and figures 6-8: 140a-140c), and a plurality of sensors, each sensor coupled to a metalens filter system (column 8, line 4 – column 9, line 53, and figures 6-8: 130a-130c), and a controller comprising a processor configured to combine a metalens image from each of the plurality of metalenses into a composite image (column 8, lines 4-35, and figure 6: 150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (US Patent 10,403,668), in view of Olsen et al. (US Pub. 2006/0054782).
In regard to claim 2, note the primary reference of Arbabi discloses the use of an imaging system, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the plurality of metalens filter systems comprises at least one red metalens filter system, at least one green metalens filter system, and at least one blue metalens filter system.
In analogous art, Olsen discloses an imaging system having a plurality of color filters, that each correspond to a respective image sensor, wherein the filters comprise at least one red filter system, at least one green filter system, and at least one blue filter system (paragraphs 0644, 0683-0685, and figure 8: 300, 350A-350D, figure 87A: 300).  The Examiner notes that the use of multiple color channels having at least one red filter system, at least one green filter system, and at least one blue filter system is well known in the art in order to capture a multi color image that covers the entire visible light spectrum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the plurality of metalens filter systems comprises at least one red metalens filter system, at least one green metalens filter system, and at least one blue metalens filter system, in order to capture a multi color image that covers the entire visible light spectrum.  
In regard to claim 3, note Olsen discloses that the plurality of metalens filter systems comprise at least two green metalens filter systems (paragraphs 0683-0685, and figure 87A).
In regard to claim 4, note Olsen discloses that the plurality of metalens filter systems are arranged in a grid, one of the at least one red metalens filter system is disposed adjacent to two green metalenses filter systems, and one of the at least one blue metalens filter systems is disposed adjacent to two green metalenses filter systems (paragraphs 0683-0685, and figure 87A).
In regard to claim 8, note Arbabi discloses an imaging system, comprising one or more lens assemblies (figures 6-8; each of the systems of figures 6-8 is considered to be a lens assembly), each lens assembly comprising a plurality of metalens filter systems, comprising a plurality of metalenses (column 8, line 4 – column 9, line 53, and figures 6-8: 120a-120c), and a plurality of color filters, each color filter corresponding to one of the plurality of metalenses, with the central pass-through wavelengths of the color filter being the same as the working wavelengths of the corresponding metalens (column 8, line 4 – column 9, line 53, and figures 6-8: 140a-140c), and a plurality of sensors, each sensor coupled to a metalens filter system (column 8, line 4 – column 9, line 53, and figures 6-8: 130a-130c), and a controller comprising a processor configured to combine a metalens image from each of the plurality of metalenses into a composite image (column 8, lines 4-35, and figure 6: 150).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the plurality of metalens filter systems comprises at least one red metalens filter system, at least one green metalens filter system, and at least one blue metalens filter system.

In regard to claim 9, note Olsen discloses that the plurality of metalens filter systems comprise at least two green metalens filter systems (paragraphs 0683-0685, and figure 87A).
In regard to claim 10
In regard to claim 14, this is a method claim, corresponding to the apparatus in claim 8.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect claim 8.
In regard to claim 17, this is a method claim, corresponding to the apparatus in claim 9.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect claim 9.
In regard to claim 20, note Arbabi discloses that the one or more composite images are created using an image stitching algorithm (column 2, lines 20-24, and column 7, line 44 – column 8, line 3).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (US Patent 10,403,668), in view of Cao et al. (US Pub. 2012/0189293).
In regard to claim 5, note the primary reference of Arbabi discloses the use of an imaging system, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the one or more lens assemblies comprise at least two lens assemblies, and the lens assemblies are arranged in a grid.
In analogous art, Cao discloses an imaging system that includes at least two lens assemblies, and that the lens assemblies are arranged in a grid (paragraphs 0017, 0042, and figures 4 and 9).  Cao teaches that the use of at least two lens assemblies, and the lens assemblies are arranged in a grid is preferred in order to extend depth of focus, increase resolution, and capture depth information of a scene (paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
In regard to claim 6, note Cao discloses that the one or more lens assemblies are four in number, and the lens assemblies are arranged in a 2x2 grid (paragraphs 0017, 0042, and figure 9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (US Patent 10,403,668), in view of Bernstein et al. (US Pub. 2016/0316147).
In regard to claim 7, note the primary reference of Arbabi discloses the use of an imaging system, as discussed with respect to claim 1 above. Therefore, it can be seen that the primary reference fails to explicitly disclose that the one or more lens assemblies comprise at least two lens assemblies, and each of the lens assemblies has a different focal length.
In analogous art, Bernstein discloses the use of an imaging system that includes at least two lens assemblies, and each of the lens assemblies has a different focal length (paragraphs 0157, 0189-0193, and figure 2B: 214, 216, and figure 5: 502-a, 502-b).  Bernstein teaches that the use of a system that includes at least two lens assemblies, and each of the lens assemblies has a different focal length is preferred in order to provide the benefit of higher quality optical zooming, with a thinner packaging advantages of cameras with fixed focal-length lenses (paragraph 0193).  Therefore, it .

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (US Patent 10,403,668), in view of Olsen et al. (US Pub. 2006/0054782), and further in view of Cao et al. (US Pub. 2012/0189293).
In regard to claim 11, note the primary reference of Arbabi in view of Olsen discloses the use of an imaging system, as discussed with respect to claim 8 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the one or more lens assemblies comprise at least two lens assemblies, and the lens assemblies are arranged in a grid.
In analogous art, Cao discloses an imaging system that includes at least two lens assemblies, and that the lens assemblies are arranged in a grid (paragraphs 0017, 0042, and figures 4 and 9).  Cao teaches that the use of at least two lens assemblies, and the lens assemblies are arranged in a grid is preferred in order to extend depth of focus, increase resolution, and capture depth information of a scene (paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the one or more lens assemblies comprise at least two lens assemblies, and the lens 
In regard to claim 12, note Cao discloses that the one or more lens assemblies are four in number, and the lens assemblies are arranged in a 2x2 grid (paragraphs 0017, 0042, and figure 9).
In regard to claim 18, this is a method claim, corresponding to the apparatus in claim 11.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect claim 11.
In regard to claim 19, this is a method claim, corresponding to the apparatus in claim 12.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect claim 12.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (US Patent 10,403,668), in view of Olsen et al. (US Pub. 2006/0054782), and further in view of Bernstein et al. (US Pub. 2016/0316147).
In regard to claim 13, note the primary reference of Arbabi in view of Olsen discloses the use of an imaging system, as discussed with respect to claim 8 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the one or more lens assemblies comprise at least two lens assemblies, and each of the lens assemblies has a different focal length.
In analogous art, Bernstein discloses the use of an imaging system that includes at least two lens assemblies, and each of the lens assemblies has a different focal length (paragraphs 0157, 0189-0193, and figure 2B: 214, 216, and figure 5: 502-a, 502-
In regard to claim 15, this is a method claim, corresponding to the apparatus in claim 13.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect claim 13.
In regard to claim 16, note Bernstein discloses that the imaging system comprises two or more lens assemblies (paragraphs 0157, 0189-0193, and figure 2B: 214, 216, and figure 5: 502-a, 502-b), the method further comprising determining which of the images to provide to a screen using the processor, and providing the chosen image to the screen (paragraph 0192, and figure 5; the processor selects one of the images to be displayed based on the zoom setting).  And based on the combination of Arbabi and Bernstein, the images output by each of the lens assemblies of Bernstein are considered to be a composite image formed by the respective lens assembly, as taught by Arbabi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0080657: note the use of an imaging system that includes plural lens assemblies, and the selection between the respective output images for display.
US 2016/0316180: note the use of an imaging system that includes a lens assembly having plural metalens filter systems that each output different color bands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISS S YODER III/Examiner, Art Unit 2697